DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on October 5th, 2022 is acknowledged. The traversal is on the ground(s) that the applicant’s amendments to the claims make the restriction moot. This is not found persuasive because the restriction between Group I and Group III is still proper. Group I and Group III are related as a product and process of use. In the instant case the product as claimed can be used in another materially different process of using the product, such as inserting the device into and splitting a log. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5th, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “300” has been used to designate both a pole and the first member (see Figure 3A). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the top portion” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first member" in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation “the first member” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent 8,162,951) in view of Ibrahim (U.S. Patent 10,398,477).
 	Kaufman discloses a device (for example see Figures 1-3) comprising a first member (101), a hinge coupled to the first member (118), a second member (102) including a distal portion and a proximal portion, wherein the second member is coupled to the hinge between the distal and proximal portions, a third member (104) coupled to the hinge at a first end, wherein the third member extends from the first end to a second end and is capable of exerting a force on the proximal portion of the second member to cause the distal portion to rotate away from the first member, i.e. distract the ends 105 and 106, and a force sensor (103) coupled to the second and third member. Kaufman discloses the device as discussed above wherein the first member (distal end 105) is configured to engage a first bone and the distal portion (106) of the second member is configured to engage a second bone, wherein a force exerted on the proximal portion of the second member by a top portion is proportional to a distraction force provided by the first member and the distal portion to distract the first bone from the second bone. The device further comprises a ratcheting structure (115) coupled to the first member and configured to engage the second end of the third member. Kaufman fails to disclose the device wherein the force sensor is removably coupled and disposable.
	Kaufman discloses the invention as discussed above comprising a force sensor coupled to the second and third members in order to measure the compression/distraction force applied at the distal ends of the device. Ibrahim teaches a device (90) comprising a first member (118) and a second member (120), wherein the device further comprises a disposable force sensor (592 and 610; column 14 lines 7-9) removably coupled/mounted to the second member in order to measure compression/distraction forces applied at the distal ends of the device (column 11 line 23 to column 12 line 14). Because both the device of Kaufman and the device of Ibrahim discloses devices comprising force sensors to measure compression/distraction forces applied at the distal end of a device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one force sensor (the spring and scale of Kaufman that measures the force applied at the distal ends of the first and third members) with the other force sensor (the module 592 and strain gauge 610 removable coupled to either of the members) in order to achieve the predictable results of measuring compression/distraction forces applied at a distal end of a device. 
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent 8,162,951) in view of Ibrahim (U.S. Patent 10,398,477) further in view of Patel (U.S. Publication 2014/0031828).
	The device of Kaufman as modified by Ibrahim discloses the invention as claimed except for the ratcheting structure further comprising a threaded head. Patel teaches a device comprising a first member (106A), a second member (106B), and a ratcheting structure (130) coupled to the members, wherein the ratcheting structure further includes a threaded head (164) in order to lock the position of the members during use. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Kaufman as modified by Ibrahim wherein the ratcheting structure further comprises a threaded head in view of Patel in order to lock the position of the members during use. 
Claims 7, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent 8,162,951) in view of Ibrahim (U.S. Patent 10,398,477) and in view of Ebbitt (U.S. Publication 2020/0352555).
Kaufman discloses a device (for example see Figures 1-3) comprising a first member (101), a hinge coupled to the first member (118), a second member (102) including a distal portion and a proximal portion, wherein the second member is coupled to the hinge between the distal and proximal portions, a third member (104) coupled to the hinge at a first end, wherein the third member extends from the first end to a second end and is capable of exerting a force on the proximal portion of the second member to cause the distal portion to rotate away from the first member, i.e. distract the ends 105 and 106, and a force sensor (103) coupled to the second and third member. Kaufman discloses the device as discussed above wherein the first member (distal end 105) is configured to engage a first bone and the distal portion (106) of the second member is configured to engage a second bone, wherein a force exerted on the proximal portion of the second member by a top portion is proportional to a distraction force provided by the first member and the distal portion to distract the first bone from the second bone. Kaufman fails to disclose the device wherein the force sensor is removably coupled and disposable and the device further comprising a computing system.
Regarding the force sensor being removably coupled and disposable, Kaufman discloses the invention as discussed above comprising a force sensor coupled to the second and third members in order to measure the compression/distraction force applied at the distal ends of the device. Ibrahim teaches a device (90) comprising a first member (118) and a second member (120), wherein the device further comprises a disposable force sensor (592 and 610; column 14 lines 7-9) removably coupled/mounted to the second member in order to measure compression/distraction forces applied at the distal ends of the device (column 11 line 23 to column 12 line 14). Because both the device of Kaufman and the device of Ibrahim discloses devices comprising force sensors to measure compression/distraction forces applied at the distal end of a device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one force sensor (the spring and scale of Kaufman that measures the force applied at the distal ends of the first and third members) with the other force sensor (the module 592 and strain gauge 610 removable coupled to either of the members) in order to achieve the predictable results of measuring compression/distraction forces applied at a distal end of a device.
Regarding the device further comprising a computing system, Ebbitt teaches a device comprising a distraction device (10) including a force sensor (see paragraphs 24-26), wherein the device further comprises a computing system (700) wirelessly connected to the force sensor of the distraction device (paragraph 45) in order to complete a surgical planning procedure. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Kaufman as modified by Ibrahim further comprising a computing system wirelessly connected to the force sensor in view of Ebbitt in order to complete a surgical planning procedure. 
The device of Kaufman as modified by Ibrahim as further modified by Ebbitt discloses a device wherein the distraction device is capable of distracting a first bone from a second bone and the computing system further comprises a tracking system (740) configured to track the pose of the first bone and the pose of the second bone distracted by the device at specific time intervals (paragraphs 34-44 of Ebbitt), wherein the computing system is capable of recording the force and distraction distance based on the pose, i.e. position, of the bones for each time interval (paragraph 49 of Ebbitt). 
The device of Kaufman as modified by Ibrahim as further modified by Ebbitt discloses a device wherein the computing system further comprises a display (745) configured to display a graphical representative of the distraction distance and force measurement for a plurality of time intervals (paragraph 49 of Ebbitt). 
The device of Kaufman as modified by Ibrahim as further modified by Ebbitt discloses a device wherein the computing system is configured to identify at least one of a preferred distraction distance or ligament stiffness relative to the force measurements and distraction distances for the time intervals (paragraphs 45-48), wherein the computing system is configured to generate of modify a surgical plan in accordance with the preferred distraction distance.
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent 8,162,951) in view of Ibrahim (U.S. Patent 10,398,477) further in view of Ebbitt (U.S. Publication 2020/0352555) further in view of Lavallee (U.S. Publication 2007/0219561).
The device of Kaufman as modified by Ibrahim as further modified by Ebbitt discloses the invention as closed except for the device further comprising a robotic device. Lavallee teaches a device comprising a surgical device comprising a computing system, wherein the device further comprises a robotic device (such as a cutting robot; paragraph 98) controlled by the computing system in accordance with a surgical plan (see paragraphs 90-98) in order to complete a surgical plan with more accuracy. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Kaufman as modified by Ibrahim as further modified by Ebbitt further comprising a robotic device controlled by a computing system in view of Lavallee in order to complete a surgical plan with more accuracy. 
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775